Citation Nr: 1639428	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to December 1970 and from December 1990 to June 1991.  He also had additional periods of active duty for training and inactive duty for training as part of a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's representative submitted the Veteran's VA Form 9 in September 2010.  In the September 2010 VA Form 9, the Veteran stated that he did not want a Board hearing.  In the September 2010 statement, the representative, however, indicated that the September 2010 VA Form 9 shows that the Veteran requested a Travel Board hearing.  Given that the VA Form 9 shows that the Veteran did not request a Board hearing, there is no indication that he desires a Board hearing and no further development regarding a hearing is necessary.

In March 2014, the Board remanded the claim to the Appeals Management Center (AMC) for further development.

In July 2016, additional VA treatment records were added to the electronic record.  In September 2016, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for tinnitus, fibromyalgia, gastrointestinal problems, sleep disturbance, and joint pains have been raised by the record in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The weight of the evidence is against findings that the Veteran's complaint of low back pain is attributable to an undiagnosed illness; that a lumbar spine disorder was demonstrated in-service; that lumbar spine arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a lumbar spine disorder and service.


CONCLUSION OF LAW

A low back disorder was not incurred in service, and lumbar spine arthritis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

VA's duty to notify was satisfied by letters in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include obtaining recent VA treatment records pursuant to the March 2014 Board remand.  

Pursuant to the remand, the AMC afforded the Veteran a VA examination in June 2014.  The Board notes that the June 2014 VA examination report provides sufficient clinical findings as well as a sufficient medical opinion so as to allow the Board to determine whether the low back disorder is related to active service.  Therefore, the Board finds that this examination report is adequate on which to base a decision.

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94  (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  Regardless of whether a veteran is determined to have engaged in combat, that veteran is still required to show evidence of a current disability and a link between that current disability and service.  Collette, 82 F.3d at 393; Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

The Veteran served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1). 

The weight of the evidence is against a finding that the Veteran's complaint of low back pain since he filed his claim in September 2008 is attributable to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight of the evidence, specifically the June 2014 examination report, shows that degenerative disc disease and degenerative joint disease of the lumbar spine arthritis are diagnosed disorders.  Accordingly, there is no basis for his claim that his lumbar spine disorder is due to an undiagnosed illness.  As the Veteran's claimed lumbar spine disorder has been diagnosed as known disorder, i.e., degenerative disc disease and degenerative joint disease of the lumbar spine as opposed to low back pain due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  In any event, Hickson element (1), current disability, is satisfied.

The Board has reviewed all of the evidence of record, to include service treatment records, private and VA treatment records, and the June 2014 examination report.  The weight of the evidence is against findings that a lumbar spine disorder was demonstrated in-service; that lumbar spine arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a lumbar spine disorder and service.

The Veteran has asserted that he injured his low back in February 1991 when he was trying to repair a Humvee during an artillery attack.  He also reported that he was struck by lightning during his Reserve duty, though at the June 2014 VA examination he stated that the lightning strike was not "involved with his back pain."  June 2014 VA examination report, page 2.  The service treatment records reveal that in August 1983 the Veteran was in a lightning accident and that he had complaints of nose bleeds and loss of sensation to light touch over the right thenar eminence.  While the service treatment records do not reflect that the Veteran injured his low back in February 1991 while serving in the Persian Gulf War, he is competent to report this injury and the Board finds him credible.  His lay evidence of in-service incurrence of this injury is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette, 82 F.3d at 392-94; 38 C.F.R. § 3.304(d).  Therefore, Hickson element (2), injury or disease, is established. 

Nonetheless, the Veteran is still required to show evidence of a link between the low back disorder and service.  Collette, 82 F.3d at 393; Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).  

As for the degenerative joint disease of the lumbar spine, there is no evidence that the degenerative joint disease was compensably manifested within one year of separation from either period of active duty.  Arthritis of the lumbar spine was first diagnosed at the June 2014 VA examination.  

Further, the June 2014 VA examiner opined that it is not at least as likely as not (at least 50 percent likely) that the diagnosed back disorder was caused or aggravated (made permanently worse) by a disease or injury in service, including a back injury sustained during the Veteran's deployment.  That examiner further opined that it is not at least as likely as not that a lightning strike during military training caused or aggravated the back disorder.  The examiner stated that there were no complaints of back problems in the service treatment records, to include various physical examinations performed during active duty and Reserve service.  The examiner, however, in rendering the opinion considered the Veteran's statements that his back problems started in service.  The examiner stated that even if one were to accept that the Veteran injured his back in service, there is no evidence of any continuity of symptoms or complaints of back problems for several years after discharge from military service.  The examiner noted that the April 2008 private treatment record documents no back problems in the past medical history or review of systems and that the Veteran was given spinal anesthesia for the total knee replacement.  The examiner also concluded that the lightning strike had nothing to do with his current back disorder.

The Veteran is claiming continuity of symptomatology, and the examiner rejected this claimed continuity of symptomatology in rendering a negative medical nexus opinion.  The Veteran is competent to report continuity of symptomatology, but to the extent that the Veteran asserts he has had back pain since service, the Board does not find his reports to be persuasive.  After he injured his back in February 1991, service treatment records do not show that he complained of low back pain after returning from the Persian Gulf War.  In fact, he signed a statement in May 1991 noting that he is considered physically qualified for separation from active service and that no defects have been noted that would disqualify him from the performance of his duties.  Moreover, the Veteran did not report any back complaints when he was being treated for a right knee disorder in April 2008, which is the earliest post-service treatment of record.  The April 2008 private treatment records document no back problems in the past medical history or review of systems.  Although an April 2008 private treatment record shows that there was a past history of hypercholesterolemia, polyarticular osteoarthritis, and gout the treatment record does not indicate that the polyarticular osteoarthritis involved the low back.  Thus, the Board finds that these records that do not document back pain are more persuasive than any later contentions made by the Veteran that he has experienced low back pain since the 1991 injury.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

The Veteran has related his degenerative disc disease and degenerative joint disease of the lumbar spine to the in-service back injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between degenerative disc disease and degenerative joint disease of the lumbar spine and a back injury, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine are related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


